FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


RAFAEL GONZALEZ, individually and          No. 11-56360
as successor in interest to Adolph
Anthony Sanchez Gonzalez,                     D.C. No.
                              Plaintiff,   2:10-cv-04660-
                                               PA-SH
                  and

F.E.V., a minor, individually and as          ORDER
successor in interest to Adolph
Anthony Sanchez Gonzalez, by and
through her Guardian Ad Litem
David Vasquez; ANTOINETTE
SANCHEZ, individually and as
successor in interest to Adolph
Anthony Sanchez Gonzalez,
                 Plaintiffs-Appellants,

                  v.

CITY OF ANAHEIM; DARON WYATT;
MATTHEW ELLIS,
            Defendants-Appellees.


                  Filed October 28, 2013
2             GONZALEZ V. CITY OF ANAHEIM

                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judge Watford did not participate in the deliberations or
vote in this case.